Case 1:20-cv-01287-RLY-TAB Document 44 Filed 07/07/20 Page 1 of 1 PageID #: 511




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 3M COMPANY,                                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )      No. 1:20-cv-01287-RLY-TAB
                                                         )
 ZACHARY PUZNAK,                                         )
 ZENGER LLC, et al.                                      )
                                                         )
                               Defendants.               )

            ORDER ON JUNE 29, 2020, TELEPHONIC STATUS CONFERENCE
        Plaintiff appeared in person and by counsel and Defendant appeared in person June 29,

 2020, for a telephonic status conference. Discussion was held regarding discovery, settlement,

 and related matters. The parties reported that this case is settled. Therefore, any pending

 motions are denied as moot, and all previously ordered dates relating to discovery, filings,

 schedules, conferences and trial, if any, are vacated. Accordingly, the parties shall file a

 proposed consent judgment within 45 days.

        Dated: 7/7/2020


                                            _______________________________
                                            Tim A. Baker
                                            United States Magistrate Judge
                                            Southern District of Indiana


 Distribution:

 All ECF-registered counsel of record via email
 Defendant Zachary Puznak via email.
